Citation Nr: 0632305	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for service-connected 
post-operative, internal derangement of the right knee, 
currently evaluated as 30 percent disabling.

Entitlement to an increased rating for limitation of motion 
on extension due to service-connected degenerative arthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

Entitlement to a separate rating for limitation of motion on 
flexion due to degenerative arthritis of the right knee.

Entitlement to individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983 and from January 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of June 2005.  This matter 
was originally on appeal from rating decisions dated in 
January 2002 and April 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
In the January 2002 rating decision, the RO denied 
entitlement to increased ratings for the veteran's service-
connected right knee disabilities.  In the April 2004 rating 
decision, the RO denied entitlement to a TDIU.  The appeals 
were subsequently merged and are properly before the Board.   

In the Board remand of June 2005, the Board directed the RO 
to schedule a videoconference hearing for the veteran.  The 
veteran previously failed to appear at a Board 
videoconference hearing scheduled for February 2005, but the 
Board granted the veteran's motion to reschedule the hearing 
based on good cause shown.  The veteran testified before the 
undersigned Veteran's Law Judge at a travel board hearing in 
April 2006, held at the Waco, Texas RO; a transcript is of 
record.  At the hearing, the veteran testified that it made 
no difference to him that a travel board hearing, rather than 
a videoconference hearing, had been held. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that the veteran's service-
connected post-operative, internal derangement of the right 
knee is manifested by chronic lateral instability requiring 
multiple surgeries and the use of assistive orthopedic 
devices.  

3.  The medical evidence shows that the veteran's service-
connected degenerative arthritis of the right knee is 
manifested by limitation of motion on extension to 15 
degrees.

4.  The medical evidence shows that the veteran's service-
connected degenerative arthritis of the right knee is 
manifested by limitation of motion on flexion to 60 degrees.

5.  The veteran's service-connected disabilities meet the 
percentage requirements for a TDIU.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 30 percent for service-connected post-operative, internal 
derangement of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5257 (2005).   

2.  The schedular criteria for a 20 percent rating for 
service-connected limitation of extension due to degenerative 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5010-5261 (2005).   

3.  The schedular criteria for a separate rating of 10 
percent for limitation of motion on flexion due to 
degenerative arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5010-5260 (2005).   

4.  The veteran is unemployable by reason of his service-
connected disabilities on a schedular basis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.340, 3.341, and 4.16(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated October 2001, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the increased rating claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claims, and the approximate time frame 
covered by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In correspondence dated August 2002, the RO again advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  In this correspondence, the 
RO specifically advised the veteran of what evidence was 
necessary to establish entitlement an increased rating for 
the veteran's service-connected right knee disabilities.  The 
RO also acknowledged receipt of the veteran's TDIU claim and 
indicated that he needed to complete the enclosed Application 
for Increased Compensation Based on Unemployability.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that the requirements 
of Dingess/Hartman have been satisfied.

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copies of the January 
2002 and April 2004 rating decisions.  The RO also provided 
the veteran with copies of Statements of the Case (SOCs), 
dated in May 2003 and September 2004, and Supplemental 
Statements of the Case (SSOCs), dated April 2004 and February 
2006.  Together, these documents provided the veteran with 
notice of the evidence needed to substantiate his claims for 
increased ratings and a TDIU, and of the law and implementing 
regulations of the VCAA.  

The veteran has demonstrated, through correspondence, that he 
understood the criteria for his claimed benefits.  In the 
veteran's substantive appeal for his right knee disability, 
dated in June 2003, the veteran cited portions of the ratings 
criteria pertinent to that disability.  The veteran also 
described the current severity of his disability and recent 
treatment received for it.  Regarding the TDIU claim, in the 
veteran's notice of disagreement (NOD), received in May 2004, 
he cited 38 C.F.R. section 4.16, which sets forth the 
schedular criteria for TDIU.  Also in the NOD, the veteran 
identified portions of the record and argued that they 
supported a finding of unemployability.  It is apparent that 
the veteran was fully aware of the type of evidence necessary 
to obtain an increased rating for his service-connected right 
knee disability and a TDIU.  To remand because of any 
deficiencies in the content or timing of the notices would 
serve no purpose under the VCAA.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and all 
treatment records from VA Medical Centers in Little Rock and 
Dallas.  The veteran indicated at his hearing that these 
records constituted all medical evidence pertinent to the 
appeal.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Increased Ratings

Evidence

In a letter dated in July 2002 from Dr. J.V. of VA Medical 
Center (VAMC) Little Rock, Arkansas, Dr. J.V. stated that he 
performed right knee arthroscopies on the veteran in 
September 2001 and July 2002.  Dr. J.V. stated that the 
veteran required three months of physical therapy after the 
first surgery, but continued to have problems and had to 
receive a second surgery.  

In a VA examination report, dated in April 2004, Dr. R.M. 
reported that the veteran previously had had a lateral 
meniscectomy and a partial medial meniscectomy.  Dr. R.M. 
reported that in the veteran's right knee, extension was 
limited to 15 degrees by pain.  Dr. R.M. also reported that 
flexion in the veteran's right knee was limited to 60 degrees 
due to pain.  Dr. R.M. reported that he detected no anterior 
or posterior subluxation or laxity of the medial or lateral 
compartment ligament.  Dr. R.M. diagnosed residuals of right 
knee status postoperative open and arthroscopic arthrotomy 
with meniscectomy and anterior cruciate ligament (ACL) repair 
with degenerative joint disease.  Dr. R.M. concluded that the 
veteran was not employable at that time because of his 
problem with the right knee and the medications he had to 
take for it.  

In a VAMC treatment note, dated in April 2004, Dr. T.W. 
stated that the veteran presented with knee pain that had 
gradually increased to the point it was prior to his last 
surgery in July 2002.  Dr. T.W. noted that the veteran had 
significant arthritis of the right knee and that another 
surgery evaluation would not help him much.  Dr. T.W. 
recommended an intra-articular steroid injection to relieve 
his pain temporarily.  

In a VA radiology report, dated in July 2005, Dr. V.D.'s 
impression of a right knee x-ray was that the veteran had 
moderate-to-severe tricompartment degenerative joint disease 
with severe lateral compartment degenerative joint disease, 
with narrowing and articular lipping.  Dr. V.D. noted 
osteoporosis, loose bodies in the posterior and medial 
compartment, and small knee effusion.  

In a VAMC treatment record, dated in April 2006, Dr. G.W. 
indicated that he performed right knee arthroscopy and found 
severe tricompartmental degenerative joint disease.  

A transcript of the veteran's travel board hearing, conducted 
in April 2006 at the Waco, Texas RO, showed that the veteran 
provided the following testimony.  The veteran testified that 
he had six surgeries on his right knee, five of which were 
after service.  The veteran testified that he wore an ACL 
brace.  The veteran also stated that he arrived at the 
hearing with crutches because of the right knee surgery he 
had earlier that month.  The veteran testified that doctors 
have told him he needed a total knee replacement, but that he 
was too young for the procedure.  The veteran testified that 
he had instability and pain due to a partial tear of the ACL.  
The veteran testified that he took four medications for his 
arthritis and that they made him drowsy.

The veteran stated that he was not currently working, but 
that he went to school part-time.  The veteran explained that 
in April 2004, a VA doctor told him he was unemployable 
because of his knee condition and the medications he took for 
it.  The veteran stated that all of his previous employment 
has been military or security related, or involved working 
with children.  

Regarding the five surgeries the veteran has had after 
service, the veteran stated that he felt that they were 
helpful because they temporarily prevented his knee from 
locking up. The veteran testified that the current 30 percent 
evaluation did not take into consideration the amount of 
surgeries he has had on that knee and that it kept him from 
working.  The veteran stated that no job would let him work 
if he kept taking off for his knee surgeries.  The veteran 
also stated that he received all of his medical care from 
either the Dallas or Little Rock VAMC.  

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

Degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003, 5010 (2005).  In the absence of 
limitation of motion, a 20 percent rating is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  This 20 percent rating 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2005).    

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  
	
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  Separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004.    

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2005).  

Under Diagnostic Code 5256, where there is an ankylosis of 
the knee, in an extremely unfavorable position, in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  
Where there is flexion between 20 and 45 degrees, a 50 
percent evaluation is warranted.  Id.  Where flexion is 
between 10 and 20 degrees, a 40 percent evaluation is 
warranted.  Id.  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.   

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  


Analysis

After carefully reviewing the record, the Board has 
determined that the veteran is entitled to separate schedular 
evaluations of 20 and 10 percent for arthritis of the right 
knee, but no more than the currently assigned 30 percent for 
his post-operative, internal derangement of the right knee.

The veteran's arthritis of the right knee is currently rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).  Because the knee is involved, this disability 
is to be rated based on the limitation of motion under 
Diagnostic Codes 5261 and 5262.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2005).  The evidence shows that 
extension of the veteran's right knee is limited to 15 
degrees, which warrants a 20 percent rating under Diagnostic 
Code 5261.  The evidence also shows that flexion of the right 
knee is limited to 60 degrees.  Such a limitation warrants a 
noncompensable rating under Diagnostic Code 5260.  In a 
situation, such as here, where range of motion is limited due 
to arthritis, but only to a noncompensable level, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  Flexion and extension limitations are to 
be rated separately.  VAOPGCPREC 9-2004.  Thus, the veteran 
is entitled to separate evaluations of 20 and 10 percent for 
his arthritis of the right knee.      

In finding that the veteran is entitled to separate ratings 
for the veteran's service-connected arthritis of the right 
knee, the Board finds that an increased rating for his 
service-connected post-operative, internal derangement of the 
right knee is not warranted.

The veteran's service-connected post-operative, internal 
derangement of the right knee is currently rated as 30 
percent disabling under Diagnostic Code 5257, the highest 
rating available under that code.  Thus, an increased rating 
based on this disability would necessarily come from another 
code.  The Board will consider other diagnostic codes to 
assess whether the veteran is entitled to a rating in excess 
of 30 percent under any of them.

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  

In regard to Diagnostic Code 5258 and 5259, the highest 
ratings under those codes are 20 and 10 percent respectively.  
Thus, neither of these provides the basis for an increased 
rating for the veteran's service-connected post-operative, 
internal derangement of the right knee

In regard to Diagnostic Codes 5260 and 5261, neither of those 
can be the basis of an increased rating because the criteria 
under those codes have already been considered in the 
evaluation of the veteran's service-connected arthritis of 
the right knee disability.  It has also been established that 
the highest rating warranted under either of those codes is 
20 percent, thus an assignment under either of these codes 
would not be to his advantage. 

Accordingly, the veteran's service-connected post-operative, 
internal derangement of the right knee is not entitled to a 
rating higher than 30 percent under any applicable diagnostic 
code.  

III.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

Legal Criteria and Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
post-operative, internal derangement of the right knee, 
evaluated as 30 percent disabling; limited extension due to 
degenerative arthritis of the right knee, evaluated as 20 
percent disabling; degenerative arthritis of the right knee 
manifested by limited flexion, evaluated as 10 percent 
disabling; and bronchial asthma, evaluated as 30 percent 
disabling.  The veteran's overall combined disability rating 
is 70 percent.  38 C.F.R. § 4.25 (2005).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  

The veteran meets the schedular criteria for total 
disability.  In making this finding, the Board first 
determines that the veteran's disabilities meet the 
percentage requirements for a TDIU.  The veteran's three 
right knee disabilities combine to a 50 percent rating.  38 
C.F.R. § 4.25 (2005).  For TDIU purposes, this is considered 
to be one disability.  38 C.F.R. § 4.16(a) (2005).  Thus, the 
veteran has one disability rated at 40 percent or more, and 
an overall combined rating of 70 percent.  

Second, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  The veteran's extensive VAMC 
treatment records show that he has received five surgeries 
for residuals of his service-connected right knee arthritis 
since his discharge.  Although these surgeries apparently 
provide temporary relief, it appears at this time that the 
knee condition is unlikely to permanently improve.  The Board 
also considers probative the opinion of the VA examiner who, 
in the April 2004 VA examination report, stated that the 
veteran was not employable because of his knee disability and 
the medications he took for it.  Resolving all doubt in favor 
of the veteran, the Board finds that the veteran is 
unemployable.  38 C.F.R. § 4.3 (2005).  Accordingly, the 
claim for TDIU on a schedular basis is granted. 


ORDER

An increased rating in excess of 30 percent for service-
connected post-operative, internal derangement of the right 
knee is denied.

An increased rating of 20 percent, but not more, for service-
connected limitation of motion on extension due to 
degenerative arthritis of the right knee is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.

A separate rating of 10 percent for limitation of motion on 
flexion due to degenerative arthritis of the right knee is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities on a 
schedular basis is granted.


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


